Exhibit 10.26

 

May 1, 2015

 

Mr. Dan T. Bessey

3020 Latham Drive

Sacramento CA 95864

 

Dear Dan:

 

This letter confirms our discussions regarding your employment with Hawaiian
Telcom Holdco, Inc. and any of its subsidiaries and affiliates as may employ you
from time to time (collectively, and together with any successor thereto, the
“Company”).  The purpose of this letter is to summarize the terms of your
employment.  Notwithstanding anything herein to the contrary, you will be an
employee at-will of the Company.

 

1.             Start Date:  May 11, 2015, or other date mutually agreed upon in
writing by you and the Chief Executive Officer.

 

2.             Position:  Senior Vice President, Chief Financial Officer and
Treasurer.

 

3.             Direct Report:  You will report to the Chief Executive Officer.

 

4.             Base Salary:  $340,000 per year (the “Base Salary”), payable in
accordance with the Company’s customary payroll practices.  Paydays are expected
to be every other Friday (total of 26 pay days a year).  Your paycheck will be
delivered to you or made available to you on such dates.  If a payday falls on a
holiday or weekend, you may pick up your paycheck on the weekday immediately
preceding the payday.

 

5.             Signing Bonus:  You will be eligible to receive a signing bonus
in the amount of $50,000 that will be paid to you in your first paycheck.  If
your employment is terminated prior to the one-year anniversary of your Start
Date, you must repay a pro-rated amount (based on the number of days of
employment during the first year) of the signing bonus within 30 days following
your termination date.

 

6.             Annual Performance Award:  You will be eligible to participate in
an annual performance compensation plan (“Performance Compensation Plan”)
established by the Company’s Board of Directors (the “Board”) or Compensation
Committee thereof, at a target level that is specified by the Compensation
Committee (currently specified as sixty-five percent (65%) of your eligible
salary) as it may be amended from time to time by the Board or Compensation
Committee.  The actual performance award, if any, shall be pursuant to the terms
and conditions set forth in the Performance Compensation Plan and shall be
payable at such time as performance awards are paid to other senior executive
officers who participate therein. Payment of any annual performance award will
be subject to your continued employment with the Company through the date the
performance award is paid pursuant to the Performance Compensation Plan.

 

--------------------------------------------------------------------------------


 

7.             Equity Award:  Subject to approval by the Board or the
Compensation Committee, you will be eligible to receive equity awards from time
to time pursuant to the Company’s 2010 Equity Incentive Plan initially
representing eighty-five percent (85%) of your annual Base Salary with such
terms and conditions as determined by the Board or the Compensation Committee,
in its sole discretion.  In addition, you will receive, effective the Start Date
of your employment, an initial restricted stock unit award under the Company’s
2010 Equity Incentive Plan comprising 9,033 restricted stock units that will
have a grant date that is the Start Date of employment and will be governed by
the terms of the Restricted Stock Unit Agreement attached hereto as Exhibit A. 
It is expressly understood that your entitlement to participation in the 2010
Equity Incentive Plan is not a guarantee that the award referenced herein will
attain any particular value in the future.

 

8.             Employee Benefits:   You will be eligible to participate in
Company employee benefit plans and programs commensurate with your position and
seniority. This currently includes three (3) weeks of vacation for each
completed twelve (12) month period of service with a maximum carryover of six
(6) weeks, accrued for the first year of employment depending on month of hire
per the Company vacation policy.  Please note that the Company reserves the
right to change its benefits package at its sole discretion.

 

9.             Severance Benefits:  You will be eligible to participate and
receive the severance benefits provided in the Company’s Executive Severance
Plan, subject to all of the terms and conditions thereof. You hereby acknowledge
and agree that the only severance benefits you are eligible to receive from the
Company will be pursuant to the Executive Severance Plan.

 

10.          Pre-employment Controlled Substance Testing:  This offer of
employment is conditioned upon a satisfactory pre-employment controlled
substance test, which will be conducted at the Company’s direction before you
are allowed to start work, as well as I-9 verification and a satisfactory
background check. Additionally, your employment may be terminated if information
that you provided in connection with your employment is determined by the
Company to be false, inaccurate, or misleading.

 

11.          Certain Restrictions:  You must execute the Hawaiian Telcom
Business Protection Agreement attached hereto as Exhibit B.  Additionally, you
will be subject to the policies, practices and procedures maintained by the
Company as set forth in the Company’s Code of Business Conduct, employee
handbook and other Company policies, which may be modified from time to time. 
You understand that this offer is conditioned upon an inquiry into your criminal
conviction record for the past ten years, and if the Company determines that you
have a criminal conviction record that bears a rational relationship to the
duties and responsibilities of your intended position, this offer of employment
may be withdrawn.

 

12.          Arbitration:  You agree to sign the Arbitration Agreement attached
hereto as Exhibit C.

 

2

--------------------------------------------------------------------------------


 

13.          Interpretation and Severability:  The words of this letter will be
interpreted according to their common meaning.  If any provision of this letter
is deemed unenforceable for any reason, said provision will not affect the
remaining terms of this letter and a court, upon motion by the Company, may
amend said provision so as to render it valid and enforceable while providing to
the Company the maximum protections permitted by law.  Hawaii law will govern
the interpretation and enforcement of this letter.

 

If you agree with the terms of employment set forth in this letter, please
indicate your understanding and agreement by executing in the space provided and
returning this letter, complete with signed Exhibits B and C to me by May 1,
2015.  By executing in the space provided, you acknowledge that no promises,
representations, understandings or agreements, either oral or in writing, were
made with you that are inconsistent with the terms of this letter and that this
letter will, in any event, supersede any such prior or contemporaneous promises,
representations, understandings, or agreements.

 

[rest of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

I look forward to working with you in building, developing and integrating the
Company into a strong business with a positive community presence.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Eric K. Yeaman

 

 

Eric K. Yeaman

 

 

President and Chief Executive Officer

 

 

 

Understood, accepted and agreed to effective as of May 1, 2015

 

 

 

 

 

 

 

 

/s/ Dan T. Bessey

 

 

Dan T. Bessey

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT FOR EXECUTIVES

PURSUANT TO THE

HAWAIIAN TELCOM 2010 EQUITY INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

Dan T. Bessey

 

 

Grant Date:

May 1, 2015

 

 

Total Maximum Number of

 

Restricted Stock Units granted:

14,114 (the “Total Maximum RSUs”)

 

 

Total Target Number

 

of Restricted Stock Units:

9,033 (the “Total Target RSUs”)

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Hawaiian Telcom
Holdco, Inc., a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Hawaiian Telcom 2010 Equity Incentive Plan (the
“Plan”), which is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant, each of which is a bookkeeping entry representing the
equivalent in value of one (1) Share.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.     Incorporation By Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
the RSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein. 
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content. 
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control. Any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan.

 

2.     Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the Total Maximum RSUs
specified above. The Total Maximum RSUs is determined by adding the Time-Based
RSUs and the Maximum Performance-Based RSUs as defined in Section 3(a) below.
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or

 

--------------------------------------------------------------------------------


 

is intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason. 
The Participant shall not have the rights of a stockholder in respect of the
Shares underlying this Award until such Shares are delivered to the Participant
in accordance with Section 4.

 

3.     Vesting.

 

(a)   General.  Except as otherwise provided in this Section 3, RSUs subject to
this Award shall vest as follows:

 

(i)             Time-Based RSUs.  Fifty percent (50%) of the Total Target RSUs
(the “Time-Based RSUs”) shall vest in equal installments of twelve and one-half
percent (12.5%) of the Total Target RSUs on March 12, 2016, March 12, 2017,
March 12, 2018, and March 12, 2019, (or if the Company’s shares are not traded
such day on an established national or regional securities exchange, the vesting
date shall be the immediately prior day on which the Company’s shares are traded
on an established national or regional securities exchange), subject to the
Participant’s continued employment by the Company or one of its Subsidiaries
through each such vesting date; and

 

(ii)          Performance-Based RSUs.  An amount of RSUs equal to the Target
PBRSUs (as defined below) multiplied by 1.5625 (the “Maximum Performance-Based
RSUs” or “Maximum PBRSUs”) shall vest on the vesting dates and in the amounts
set forth in this Section 3(a)(ii) based upon the Company’s performance over one
year for revenue and Adjusted EBITDA and over two years for total shareholder
return of the Company in comparison to the NASDAQ Telecommunications Index (the
“Index”), subject to the Participant’s continued employment with the Company or
one of its Subsidiaries through each vesting date, and provided further, in no
event may the Participant vest in any of the PBRSUs pursuant to this
Section 3(a)(ii) in the event the FY2015 Adjusted EBITDA performance is below
Threshold (as shown in the table below).  “Target PBRSUs” shall mean the Total
Target RSUs less the Time-Based RSUs. The Committee shall determine the extent
to which the performance goals set forth herein are achieved and the total
number of PBRSUs that will vest pursuant to this Section 3(a)(ii) in its sole
and absolute discretion.  For purposes of clarity, in no event may Participant
vest in more than the Maximum PBRSUs pursuant to this Section 3(a)(ii).

 

On the Determination Date (as defined below) and on each of the first two annual
anniversaries of the Determination Date, an amount of PBRSUs shall vest equal to
the product of A times B times C, where:

 

A =          Total Base Percentage of Target PBRSUs Vested (as defined below);

 

B =          TSR Award Modifier (as defined below); and

 

2

--------------------------------------------------------------------------------


 

C =          Sixteen and two-thirds percent (16 2/3%) of the Total Target RSUs.

 

Notwithstanding the foregoing, the Committee in its sole discretion, after
consideration of such factors as it deems appropriate, may reduce the number of
Performance-Based RSUs that otherwise would vest pursuant to this
Section 3(a)(ii).

 

For purposes of this Section 3(a)(ii), “Total Base Percentage of Target PBRSUs
Vested” shall mean (1) Weighted % Vested from Revenue Performance, plus
(2) Weighted % Vested from Adjusted EBITDA Performance, each of which shall be
determined as follows:

 

Weighted % Vested from Revenue Performance

 

 

 

 

 

 

 

 

 

 

Measurement

 

Weighting

 

Factor

 

Amount
($ in
mils)

 

Base % of
Target PBRSUs
Vested

 

FY2015 Revenue

 

40

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

$

381.4

 

75

%

Target

 

 

 

100

%

$

401.5

 

100

%

Maximum

 

 

 

105

%

$

421.6

 

125

%

 

 

 

 

 

 

 

 

 

 

Weighted % Vested from Adjusted EBITDA Performance

 

 

 

 

 

 

 

 

 

 

Measurement

 

Weighting

 

Factor

 

Amount
($ in
mils)

 

Base % of
Target PBRSUs
Vested

 

FY2015 Adjusted EBITDA

 

60

%

 

 

 

 

 

 

Threshold

 

 

 

95

%

$

114.4

 

75

%

Target

 

 

 

100

%

$

120.4

 

100

%

Maximum

 

 

 

105

%

$

126.4

 

125

%

 

In the event of performance between Threshold and Target or between Target and
Maximum, straight-line interpolation will determine the weighted percentages set
forth above.  If performance is below Threshold, the applicable weighted
percentage will equal zero percent (0%).  In no event may the Weighted % Vested
from Revenue Performance or the Weighted % Vested from Adjusted EBITDA
Performance exceed 125%.

 

For purposes of this Section 3(a)(ii), “TSR Award Modifier” shall have the
meaning set forth below based on the Company’s TSR relative performance which
shall be equal to the Company TSR, minus the Index TSR (each, as defined below),
multiplied by 100%:

 

3

--------------------------------------------------------------------------------


 

Level

 

TSR Relative Performance
(Company TSR minus Index TSR)

 

TSR Award
Modifier

 

High

 

+15% and higher

 

125

%

Target

 

0%

 

100

%

Low

 

-15% and lower

 

75

%

 

In the event of TSR relative performance between levels, straight-line
interpolation will determine the TSR Award Modifier. The TSR Award Modifier
shall never exceed 125% or go below 75%.

 

For purposes of this Section 3(a)(ii), “TSR” shall mean the aggregate total
shareholder return on Shares over the two-year period beginning January 1, 2015
and ending on December 31, 2016 (the “TSR Performance Period”) against the total
shareholder return over the same two-year period for the Index.  TSR shall be
calculated for the Company and Index using:

 

·                  A beginning price for the Shares and the Index equal to the
trading volume weighted average price over the first 5 trading days in
January 2015, and accounting for the reinvestment of dividends over this period
(“Beginning Price”), and

 

·                  An ending price for the Shares and the Index equal to the
trading volume weighted average price over the last 5 trading days in
December 2016, and accounting for the reinvestment of dividends over this period
(“Ending Price”).

 

TSR shall be calculated for the Company and the Index as follows:

 

Company TSR = (Share Ending Price/Share Beginning Price) – 1

 

Index TSR = (Index Ending Price/ Index Beginning Price) – 1

 

The “Determination Date” for the Performance-Based RSUs shall be March 12, 2017
or, if later, the date in fiscal year 2017 on which the Committee determines the
Total Base Percentage of PBRSUs Vested, the TSR Award Modifier and the total
number of RSUs that will be eligible to vest pursuant to this Section 3(a)(ii),
if any; provided, however, the Determination Date shall not be later than the
earlier of (i) thirty (30) days following the completion of the Company’s final
audited financial statement for fiscal year 2016, and (ii) April 30, 2017.

 

EXAMPLE:  Executive is awarded a grant of 10,000 Total Target RSUs (i.e., 5,000
Target PBRSUs). The FY2015 Revenue and FY2015 Adjusted EBITDA both equal or
exceed their respective Maximum levels, and the Company TSR outperforms the
Index TSR by more than 15%.  Accordingly, on the Determination Date and on each
of the first two annual anniversaries of the Determination Date, the following
amount of

 

4

--------------------------------------------------------------------------------


 

PBRSUs (equal to one-third of Executive’s Maximum Performance-Based RSUs) would
vest, as follows:

 

No. of
Target
PBRSUs

 

 

 

Total Base
Percentage
of Target
PBRSUs
Vested

 

 

 

TSR
Award
Modifier

 

 

 

 

 

 

 

1,666.66

 

x

 

125

%

x

 

125

%

=

 

2,604

 

(rounded down to nearest whole share)

 

 

The Shares delivered in respect of PBRSUs that vest pursuant to this
Section 3(a)(ii) shall be non-transferable, provided such transfer restrictions
shall lapse in equal installments on each of the first three (3) annual
anniversaries of the date on which such PBRSUs became vested, except as provided
in Sections 3(b) and 3(c) below.

 

Any determinations made pursuant to Section 3 by the Committee shall be made in
the sole and absolute discretion of the Committee and shall be conclusive and
binding on the parties for all purposes.

 

(b)               Certain Terminations.

 

(i)                               Upon a Participant’s Termination due to the
Participant’s death or Disability, unvested RSUs on the date of death or
Disability (as determined by the Committee in its sole discretion) shall become
vested at the time specified in, and in the pro-rated amount determined pursuant
to, Section 3(b)(iii) below.  Any such vested RSUs shall be paid as provided in
Section 4 and any transfer restrictions applicable to any Shares previously
issued upon vesting of Performance-Based RSUs shall immediately lapse upon the
Participant’s Termination.

 

(ii)                            Upon a Participant’s Termination due to the
Participant’s Termination by the Company without Cause or Termination by the
Participant for Good Reason, unvested RSUs on the date of Termination shall
become vested at the time specified in, and in the pro-rated amount determined
pursuant to, Section 3(b)(iii) below.  Any such vested RSUs shall be paid as
provided in Section 4 and any transfer restrictions applicable to any Shares
previously issued upon vesting of Performance-Based RSUs shall immediately lapse
upon the Participant’s Termination.

 

(iii)                         For purposes of Sections 3(b)(i) and
3(b)(ii) above, (I) the following number of Time-Based RSUs shall become vested
immediately upon Termination (and any remaining unvested Time-Based RSUs shall
be forfeited immediately upon Termination):  (x) the number of Time-Based RSUs
scheduled to vest on the next annual anniversary of the Grant Date, multiplied
by (y) the ratio, the numerator of which is the number of days that have elapsed
from the immediately preceding anniversary of the Grant

 

5

--------------------------------------------------------------------------------


 

Date (or the applicable Grant Date, in the event the date of Termination is less
than one year following the Grant Date) to the date of Termination and the
denominator of which is 365, and (II) the following number of Performance-Based
RSUs shall become vested upon the regularly scheduled vesting date (e.g., the
Determination Date or the first or second annual anniversary thereof) next to
occur on or after the Termination (and any remaining unvested Performance-Based
RSUs shall be forfeited immediately following such Determination Date): (x) the
number of Performance-Based RSUs that would otherwise vest on such vesting date
based on actual performance as determined pursuant to the provisions of
Section 3(a)(ii) above, multiplied by (y) the ratio (A) if the Termination
occurs on or before December 31, 2016, the numerator of which is the number of
days that elapsed between January 1, 2015 and the Termination and the
denominator of which is 730, or (B) if the Termination occurs on or after
January 1, 2017, the numerator of which is the number of days that elapsed
between the first day of the fiscal year in which the Termination occurred and
the Termination and the denominator of which is 365.

 

(c)                Change in Control.  Upon the occurrence of a Change in
Control while the Participant is employed by the Company or its Subsidiaries,
all unvested Time-Based RSUs on the date of the Change in Control shall
immediately become vested and be paid as provided in Section 4, and all unvested
Maximum Performance-Based RSUs on the date of the Change in Control shall
immediately become vested based upon performance as of the date of the Change in
Control and be paid as provided in Section 4, and any transfer restrictions
applicable to any Shares previously issued upon vesting of Performance-Based
RSUs or issued pursuant to this Section 3(c) shall immediately lapse upon the
Change in Control.

 

(d)               Leaves of Absence.  Notwithstanding anything stated herein or
the Plan to the contrary, if the Participant takes a leave of absence, the
Company may, at its discretion, suspend vesting during the period of leave to
the extent permitted under applicable local law.

 

(e)                      Forfeiture.  Except as set forth in Section 3(b) above,
all unvested RSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.

 

4.        Delivery of Shares. Subject to Sections 10 and 13, RSUs shall be
automatically settled in Shares upon vesting of such RSUs.  In connection with
the delivery of the Shares pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company.  In no event shall a
Participant be entitled to receive any Shares with respect to any unvested or
forfeited portion of the RSU award.

 

5.        Dividends and Other Distributions.  The Participant shall be entitled
to receive all dividends and other distributions paid with respect to the Shares
underlying the RSUs, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying RSUs and
shall be paid at the time the Shares are delivered pursuant to Section 4.

 

6

--------------------------------------------------------------------------------


 

6.        Non-transferability.

 

(a)           Restriction on Transfers.  All RSUs, and any rights or interests
therein, (i) shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way at any time by the Participant (or any beneficiary(ies)
of the Participant), other than by testamentary disposition by the Participant
or by the laws of descent and distribution, (ii) shall not be pledged or
encumbered in any way at any time by the Participant (or any beneficiary(ies) of
the Participant) and (iii) shall not be subject to execution, attachment or
similar legal process.  Any attempt to sell, exchange, pledge, transfer, assign,
encumber or otherwise dispose of these RSUs, or the levy of any execution,
attachment or similar legal process upon these RSUs, contrary to the terms of
this Agreement and/or the Plan, shall be null and void and without legal force
or effect.

 

(b)           Other Rights.  Notwithstanding anything herein to the contrary,
the Participant, and any permitted transferee, shall not, directly or
indirectly, Transfer any Shares acquired by the Participant or permitted
transferee (or his or her estate or legal representative), unless in each such
instance the Participant or permitted transferee (or his or her estate or legal
representative) shall have first offered to the Company the Shares proposed to
be Transferred pursuant to a bona fide offer from a third party.  The right of
first refusal must be exercised by the Company by delivering to the Participant
or permitted transferee (or his or her estate or legal representative) written
notice of such exercise within twenty (20) business days of the Company’s
receipt of written notification of the proposed sale.  Upon the exercise of a
right of first refusal, the Shares proposed to be sold shall be purchased by the
Company at the price per share offered to be paid by the prospective
transferee.  The notice of exercise of the right of first refusal shall specify
the date and location for the closing of such purchase.  This right of first
refusal shall expire immediately upon the effectiveness of the filing of a
Form 10 with the Securities and Exchange Committee or, if later, the date that
the Company’s shares otherwise become registered with the Securities and
Exchange Commission.

 

7.              Code Section 409A.  For purposes of Code Section 409A, the
regulations and other guidance there under and any state law of similar effect
(collectively “Section 409A”), each distribution that is made pursuant to this
Agreement is hereby designated as a separate payment.  The Participant and the
Company intend that all distributions made or to be made under this Agreement
comply with, or are exempt from, the requirements of Section 409A so that none
of the distributions will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
so exempt.  Specifically, any distribution made in connection with the
Participant’s Termination and paid on or before the 15th day of the 3rd month
following the end of the Participant’s first tax year in which the Participant’s
Termination occurs or, if later, the 15th day of the 3rd month following the end
of the Company’s first tax year in which the Participant’s Termination occurs,
shall be exempt from Section 409A to the maximum extent permitted pursuant to
Treasury Regulation Section 1.409A-1(b)(4) and any additional distribution made
in connection with the Participant’s Termination under this Agreement shall be
exempt from Section 409A to the maximum extent permitted pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) (to the extent it is exempt pursuant to
such section it will in any event be paid no later than the last day of the
Participant’s 2nd taxable year following the taxable year in which the
Participant’s Termination occurs).   Notwithstanding the foregoing, if any of
the distributions provided in connection with the Participant’s Termination do
not qualify for any reason to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-

 

7

--------------------------------------------------------------------------------


 

1(b)(4), Treasury Regulation Section 1.409A-1(b)(9)(iii), or any other
applicable exemption and the Participant is, at the time of the Participant’s
Termination, a “specified employee,” as defined in Treasury Regulation
Section 1.409A-1(i), each such distribution will not be made until the first
regularly scheduled payroll date of the 7th month after the Participant’s
Termination and, on such date (or, if earlier, the date of the Participant’s
death), the Participant will receive all distributions that would have been made
during such period in a single distribution.  Any remaining distributions due
under this Agreement shall be made as otherwise provided herein. The
determination of whether the Participant is a “specified employee” for purposes
of Code Section 409A(a)(2)(B)(i)   as of the time of such Termination shall made
by the Committee in accordance with the terms of Section 409A.

 

8.              Entire Agreement; Amendment.  This Agreement, together with the
Plan contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion,  to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

9.                       Acknowledgment of Employee.  This award of RSUs does
not entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.

 

10.                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Hawaii, without reference
to the principles of conflict of laws thereof.

 

11.             Withholdings and Required Deductions.  Prior to any relevant
tax, withholding or required deduction event, as applicable, the Participant
agrees to make arrangements satisfactory  to the Company for the satisfaction of
any applicable tax, withholding, required deduction and payment on account
obligations of the Company and/or any Affiliate that arise in connection with
the RSUs.  In this regard, the Participant authorizes the Company and/or any
Affiliate, or their respective agents, at their discretion, to satisfy any
obligations related to any taxes or other required deductions applicable to the
RSUs by one or a combination of the following:  (1) withholding from the
Participant’s wages or other cash compensation payable to the Participant by the
Company or any Affiliate; (2) withholding from proceeds of the sale of Shares
acquired upon settlement of the RSUs either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant’s behalf pursuant
to this authorization); (3) withholding of Shares that otherwise would be issued
upon settlement of the RSUs; or (4)  any other arrangement approved by the
Company.  Unless the tax obligations or other required deductions described
herein are satisfied, the Company shall have no obligation to issue a
certificate or book-entry transfer for such Shares.

 

8

--------------------------------------------------------------------------------


 

12.                No Right to Employment.  Any questions as to whether and when
there has been a termination of such employment and the cause of such
termination shall be determined in the sole discretion of the Committee. 
Nothing in this Agreement or in the Plan shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.

 

13.                Notices.  Any notice which may be required or permitted under
this Agreement shall be in writing, and shall be delivered in person or via
facsimile transmission, overnight courier service or certified mail, return
receipt requested, postage prepaid, properly addressed as follows:

 

(a)   If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

 

(b)   If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

 

14.                Compliance with Laws.  This issuance of RSUs (and the Shares
underlying the RSUs) pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the 1934 Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto.  The Company shall not be obligated to
issue these RSUs or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

15.                Binding Agreement; Assignment.  This Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.

 

16.                Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

17.                Headings.  The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

18.                Further Assurances.  Each party hereto shall do and perform
(or shall cause to be done and performed) all such further acts and shall
execute and deliver all such other agreements, certificates, instruments and
documents as either party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated thereunder.

 

19.                Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this

 

9

--------------------------------------------------------------------------------


 

Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

HAWAIIAN TELCOM BUSINESS PROTECTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

HAWAIIAN TELCOM BUSINESS PROTECTION AGREEMENT

 

This Agreement is between Hawaiian Telcom, Inc. (“Company”) and Dan T. Bessey 
(referred to here as “I” or “my”“).

 

1.                                      IN CONSIDERATION FOR MY EMPLOYMENT, I
AGREE AS FOLLOWS:

 

1.1                               Safeguard of Confidential Information.

 

My relationship with the Company is intended to be one of trust and confidence. 
I acknowledge that I may have access to Confidential Information (as defined
below) about the Company.  During and following my employment with the
Company, I shall exercise the highest degree of care in safeguarding the
Confidential Information against loss, theft or disclosure and comply with any
and all company policies related to such Confidential Information.  I shall not
use any Confidential Information for any purpose other than Company business.

 

1.2                               Confidential Information

 

“Confidential Information” means information related to any aspect of the
Company’s business that is either not known by Company competitors or is
proprietary information that has been developed using Company time and
resources.

 

The following are more specific examples of Confidential Information:

 

·                                          marketing, sales, promotional, and
training materials;

 

·                                          information about current and
potential customer buying habits, needs or preferences;

 

·                                          contact information about
decision-makers within companies that do business or that may do business with
the Company and other customer specific information related to current or
potential customer buying decisions;

 

·                                          Company personnel information,
including compensation and bonus programs, Company personnel policies, forms and
employee names, job descriptions, disciplinary notices or compensation and
contact information;

 

·                                          forms, software or other information
for tracking customer contacts;

 

·                                          market or product launches, capital
expenditure forecasts or limitations, planned or forecasted network upgrades;

 

--------------------------------------------------------------------------------


 

·                                          advertising materials and strategies;

 

·                                          Company vendor agreements;

 

·                                          distribution methods and strategies,
compensation structures and advertising/promotional strategies;

 

·                                          Any information constituting a “trade
secret” within the meaning of the Hawaii Uniform Trade Secrets Act, Haw. Rev.
Stat. chapter 482 B.(1)

 

·                                          internal documents relating to labor
relations

 

1.3                               Return of Company Property.

 

I understand that all Confidential Information is the exclusive property of the
Company. I will promptly return all Confidential Information, including copies,
notes or summaries, to the Company in the event that my employment is
terminated, for any reason.

 

1.4                               Non-competition, Solicitation, or Inducement
of Customers or Employees

 

(A)                               During my employment and for twelve (12)
months following termination  for any reason [cumulatively referred to as the
“Designated Period”] I shall not: (i)  directly or indirectly compete with the
Company’s business, products or services in the State of Hawaii nor (ii) 
directly or indirectly make any contact or communication of any kind for the
purpose of soliciting, inviting, inducing, encouraging or requesting any
customer to: (a) transfer its business from the Company to me, my business or my
new employer’s business; or (b) open a new account with me, my business or my
new employer’s business; or (c) otherwise induce or encourage a Company customer
to discontinue or reduce its business with the Company.

 

(B)                               During the Designated Period, I will not
solicit, induce or attempt to induce any employee into terminating his/her
employment with the Company.

 

--------------------------------------------------------------------------------

(1)  The Hawaii Uniform Trade Secrets Act defines “Trade Secret” as follows:

‘Trade Secret’ means information, including a formula, pattern,  compilation,
program device, method, technique, or process that:

(1)  Derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use;  and

(2)  Is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

[Haw. Rev. Stat. §482B-2]

 

2

--------------------------------------------------------------------------------


 

2.                                      NO OBLIGATIONS UNDER PRIOR, THIRD PARTY
AGREEMENTS

 

I represent that:  (i) I am not obligated under any other agreement or
understanding that would affect the Company’s rights or my performance or duties
to the Company.  I further represent that I have provided to the Company
complete and accurate copies of any non-solicitation, confidentiality,
non-competition or similar agreement between me and any former employers that
may be in effect.

 

3.                                      REMEDIES

 

3.1                               Injunctive Relief.

 

I agree that a breach of any of my promises in this Agreement would irreparably
damage the Company.  Accordingly, I understand that the Company reserves the
right to take prompt court action to stop any breach or threatened breach of
this Agreement.

 

3.2                               Accrual and Payment of Commissions Conditioned
on Compliance with Agreement.

 

Notwithstanding any agreement to the contrary, I agree that the accrual and
payment of any commissions to me are conditioned on my compliance with this
Agreement.  I authorize the Company to withhold any commissions where the
Company forms a reasonable, good faith belief that I have breached this
Agreement.  Under the above circumstances, said commissions may be held by the
Company, pending a final determination by a court or arbitrator, as the case may
be, as to whether I have violated this Agreement.  In the event of a final
determination that I did not violate this Agreement, the Company shall promptly
pay over to me the commissions in dispute, including any interest earned thereon
calculated at a rate of six percent per annum. In the event of a final
determination that I violated this Agreement, any commissions withheld shall
become the exclusive property of the Company. This section 3.2 shall constitute
a written authorization for withholding of wages pursuant to Hawaii Revised
Statutes section 388-6.

 

3.3                               Attorney Fees.

 

In the event of any breach of this Agreement, the prevailing party shall be
entitled to an award of all costs and attorneys’ fees reasonably incurred in
defending or enforcing the prevailing party’s rights.  Attorney’s fees shall not
be limited by the amount of monetary relief received.

 

4.                                      EMPLOYMENT AT-WILL

 

I acknowledge and agree that this Agreement does not alter the employment-at
will relationship.  I affirm that either I or the Company may terminate the
employment relationship at any time, with or without notice, and with or without
cause.

 

3

--------------------------------------------------------------------------------


 

5.                                      ADDITIONAL TERMS

 

5.1                               Venue and Governing Law.

 

I agree that any claim in connection with this Agreement may only be filed in a
court of competent jurisdiction in Honolulu, Hawaii.  Further, this Agreement
shall be interpreted in accordance with the laws of the State of Hawaii.

 

5.2                               Successors and Assigns.

 

This Agreement shall inure to the benefit of the Company’s successors,
purchasers, and assigns.

 

5.3                               Severability and Judicial Power to Conform
Agreement to Law.

 

If any provision of this Agreement shall be held invalid, its invalidity shall
not affect any other provision of this Agreement that can be given effect
without the invalid provision.  Further, in the event that a Court determines
that any part of this Agreement is unenforceable for any reason, the Court, upon
motion by the Company, shall be empowered to modify such term(s) to render the
Agreement enforceable while according to the Company the maximum benefit and
protection of its interests allowable by law.

 

6.                                      EMPLOYEE’S UNDERSTANDING

 

I acknowledge that (i) I have read each and every paragraph of this Agreement;
(ii) I have had an opportunity to consult with legal counsel concerning the
terms of this Agreement;  and (iii) that I  fully understand this Agreement.  I
also acknowledge that this agreement does not supersede any other
agreement(s) between me and the Company.

 

IT IS SO AGREED on this 1st day of May, 2015.

 

 

/s/ Dan T. Bessey

 

May 1, 2015

Dan T. Bessey

 

Date

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARBITRATION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARBITRATION AGREEMENT

 

In consideration for my employment with Hawaiian Telcom, Inc. or its subsidiary
or affiliate, I agree that any legal claim that I may have arising out of or
relating to my employment shall be resolved through final and binding
arbitration. The Arbitration Rules, Procedures and Protocols of Dispute
Prevention & Resolution, Inc., (“DP&R”) located in Honolulu, Hawaii, as may be
amended from time to time, will apply to this Arbitration Agreement. In the
event of a dissolution of DP&R, the procedures established in the Hawaii Uniform
Arbitration Act, as amended [Haw. Rev. Stat. Chapter 658A] shall apply.
 Notwithstanding any law to the contrary, nothing in this Agreement shall
empower an arbitrator to provide relief that would exceed that which a court or
administrative agency could lawfully provide, according to the cause of action
alleged.

 

Understood, accepted and
agreed to effective on this

1st day of May, 2015

 

 

/s/ Dan T. Bessey

 

 

Dan T. Bessey

 

 

 

--------------------------------------------------------------------------------